Citation Nr: 1521143	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (hereinafter, "low back disorder").

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for irritable bowel syndrome, to include for treatment purposes under 38 U.S.C. Chapter 17.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980, and from July 1982 to January 1986 for which he received honorable discharge; and from January 1986 to March 1988, when he was discharged under conditions other than honorable.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

The Board notes that compensation is not payable unless the period of service       on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).  This is of particular importance in this case, as the Veteran received an honorable discharge for his June 1976 to June 1980 and July 1982 to January 1986 periods of active duty, while his January 1986 to March 1988 period of active duty is considered dishonorable for VA purposes.  Here, it was determined below that the Veteran's irritable bowel syndrome claim is from his January 1986 to March 1988 period of active duty, which is why this service 
connection claim was adjudicated below as only for treatment purposes under 38 U.S.C. Chapter 17.  However, the Veteran contends, to include at his June 2014 hearing, that all of the claimed disabilities originated during his periods of honorable service.

The Veteran essentially contends that he developed recurrent low back pain, hemorrhoids, and irritable bowel syndrome while on active duty and has had recurrent symptoms since that time.  

In addition, the Veteran has indicated that his claimed back disability may be secondary to his service-connected perirectal abscesses.  For example, he indicated in an August 2013 Substantive Appeal that the abscesses caused him to alter his gait resulting in back problems.  The Veteran has not been provided notice pursuant to the Veterans Claims Assistance Act on substantiating a claim for secondary service connection.  Such should be accomplished on remand.  Additionally, as the medical evidence pertaining to treatment for recurrent rectal abscesses notes the Veteran complained of difficulty walking due to pain from the rectal abscess, the Board finds that a VA back examination is warranted to adequately consider the claim     for service connection for a low back disability on a secondary basis. 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

The Veteran indicated at his June 2014 hearing that he had received more recent treatment through VA for the claimed conditions than what was of record when this case was last adjudicated below.  Relevant ongoing medical records should also be 
requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining   to the claim for service connection for a low back disability as secondary to service-connected perirectal abscess.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated the Veteran for his low back disorder, hemorrhoids, and irritable bowel syndrome since October 2012.  After securing any necessary release, request any relevant records identified which are not duplicates of those already contained in the claims file.  In addition, the AOJ obtain updated VA treatment records.  The Veteran should be notified if any requested records cannot be obtained. 

3.  After obtaining any additional records to the     extent possible, the Veteran should be afforded a thoracolumbar spine examination to address the claim for service connection for his low back disability          as secondary to an impaired gait from his service-connected perirectal abscess.  The claims folder should be made available to the examiner for review before the examination.  

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current low back disorder was caused by the service-connected perirectal abscesses, to include any gait disturbance caused by the perirectal abscesses.  If not caused by the perirectal abscesses and any associated gait disturbance, the examiner should indicate whether the low back disability has been permanently worsened beyond normal progression (aggravated) by the service-connected perirectal abscesses and any associated gait disturbance.  If the examiner finds there has been aggravation of the low back disability by the perirectal abscesses, the examiner should attempt to quantify      the degree of permanent worsening of the low back disability by the service-connected perirectal abscess.   

A complete rationale for any opinion expressed must be provided.  If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

